Citation Nr: 0024398	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-16 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of November 16, 1989, which determined that 
restoration of a 50 percent rating for post-traumatic stress 
disorder (PTSD) constituted a complete grant of benefits 
sought on appeal.

2.  Whether there was clear and unmistakable error in a 
rating decision of April 20, 1992, in denying a rating in 
excess of 50 percent for PTSD, and which did not adjudicate a 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities.

(The issue of entitlement to an effective date earlier than 
September 8, 1993, for the grant of a 100 percent schedular 
disability rating for post-traumatic stress disorder is the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.


FINDINGS OF FACT

1. In a May 1988 rating decision, the MROC reduced the 
evaluation assigned the veteran's PTSD from 50 percent to 30 
percent disabling; the veteran disagreed with the reduction 
and perfected an appeal with respect to that issue.

2.  In an August 1989 action, the Board remanded the case for 
further development.  

3.  The MROC, in a November 16, 1989, rating decision, 
restored a 50 percent evaluation for the veteran's PTSD and 
reasonably concluded that this constituted a complete grant 
of the benefit sought on appeal with respect to the 
evaluation of the veteran's PTSD.

4.  At the time of the November 16, 1989, rating decision, a 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities was not 
pending.

5.  In an April 20, 1992, rating decision, the MROC denied 
entitlement to an increased evaluation for PTSD, evaluated as 
50 percent disabling.

6.  The April 20, 1992, rating decision denying entitlement 
to an increased rating for PTSD was based on the evidence 
then of record and constituted a reasonable exercise of 
rating judgment.

7.  At the time of the April 20, 1992, rating decision, a 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities was not 
pending.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the November 
16, 1989, rating decision, to the extent that the decision 
did not adjudicate a claim for an increased rating for PTSD 
or entitlement to a total rating based on unemployability due 
to service-connected disabilities.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1999).

2.  Clear and unmistakable error is not shown in the April 
20, 1992, rating decision denying an increased rating for 
PTSD and which did not adjudicate a claim for entitlement to 
total rating based on unemployability due to service-
connected disabilities.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  In Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that clear and unmistakable 
error is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The record reflects that in May 1986 service connection was 
granted for PTSD and the disability was evaluated as 50 
percent disabling.  In March 1988, the veteran was afforded a 
VA psychiatric examination, at which time he reported working 
as a photographer.  His psychiatric complaints included 
nightmares, occasional intrusive thoughts, a startle 
response, irritability and a sense of alienation.  Mental 
status examination was largely normal and the examiner 
concluded that the veteran was adjusted to his lifestyle and 
was able to continue working, although he was somewhat 
handicapped with respect to his social life.  In a March 1988 
Social and Industrial Survey, the veteran reported that he 
was working on temporary job status in a photography unit.  
He denied any current treatment for PTSD and appeared 
depressed and anxious.  He reported symptoms of isolation and 
suspiciousness.  He reported that he had been convicted of 
several felonies.  The author concluded that the veteran's 
social and industrial adjustment was moderately to severely 
disabling.

In a May 1988 rating decision, based on the above reports, 
the MROC reduced the evaluation assigned the veteran's PTSD 
from 50 percent to 30 percent disabling, effective August 1, 
1988.  The veteran disagreed with this decision, arguing that 
his PTSD had not, in fact, improved, and in his VA Form 1-9 
dated in July 1988, argued that his PTSD should be rated as 
50 percent disabling, and not 30 percent disabling, although 
he also stated that his PTSD had worsened; he stated that he 
had lost his recent job secondary to absences caused by his 
PTSD and he concluded his statement by reiterating that his 
PTSD should continue to be evaluated as 50 percent disabling; 
he attached a Daily Labor Record for March 1987 to May 1988 
which presumably showed the dates on which he worked at his 
last job.

The record shows that the veteran was thereafter afforded a 
hearing before a hearing officer at the MROC in December 
1988.  The veteran reported that he had not worked since July 
1988, and he averred that no one would hire him, although he 
admitted that he had not been told the reason.  The veteran's 
former representative, while arguing primarily for 
restoration of a 50 percent evaluation, also argued that the 
veteran perhaps deserved a higher evaluation.  In subsequent 
statements, the veteran's former representative, while 
occasionally arguing that the evidence might support a rating 
higher than 50 percent, addressed its arguments primarily 
toward the issue of restoration of a 50 percent rating.  In 
its May 1989 informal hearing presentation to the Board, the 
veteran's former representative concluded by requesting 
restoration of a 50 percent evaluation for the veteran's 
PTSD.

In an August 1989 action, the Board titled the issue on 
appeal as entitlement to an increased evaluation for PTSD, 
currently rated as 30 percent disabling, and remanded the 
case because of the recent promulgation of new regulations 
pertaining to the rating of psychiatric disabilities.  
Thereafter, the veteran was afforded a Social and Industrial 
Survey in September 1989 at which time he appeared depressed 
and angry.  He reported that he had not worked since July 
1988, and that he experienced nightmares, sleep difficulties 
and isolation.  The author concluded that the veteran was 
severely incapacitated socially and industrially.  At an 
October 1989 VA examination, the veteran presented as 
distressed, complaining of nightmares, anger, a startle 
response and alienation, and reported that he was unemployed.  
Mental status examination was largely normal, except for 
depressive symptoms.  The examiner concluded that the veteran 
remained severely handicapped, and that his PTSD had 
significantly interfered with his ability to retain 
employment.  The examiner noted that the veteran's capacity 
for future work was permanently very limited.

Thereafter, in a November 16, 1989, rating decision, based on 
the foregoing evaluations, the MROC restored the 50 percent 
evaluation for the veteran's PTSD.  The veteran was provided 
notice of this decision and of his appellate rights later in 
November 1989, at which time the MROC informed him that it 
believed that all benefits sought by the veteran had been 
granted, and that no further action would be taken.  The 
Board notes that the combined rating for the veteran's 
multiple service-connected disabilities at that time was 60 
percent.  No communication from either the veteran or his 
former representative suggesting that the issue of 
entitlement to a rating greater than 50 percent for PTSD 
remained at issue was thereafter received until many years 
later.

The record reflects that the veteran was thereafter afforded 
a VA examination in February 1992 for review purposes.  At 
that time he reported that he last worked in 1988, but 
occasionally performed freelance photography.  He complained 
of nightmares, intrusive thoughts, feelings of guilt, 
depression, anger, flashbacks, hyperalertness, reclusiveness, 
decreased memory and mild anhedonia.  Mental status 
examination showed the presence of anxiety, depression, anger 
and blunted affect; there was minor memory impairment.  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
score of 45.  At a Social and Industrial Survey in February 
1992, the veteran reported that he was last employed in 1987, 
although he admittedly performed occasional freelance 
photography.  The veteran complained of nightmares and sleep 
problems, flashbacks, intrusive thoughts, anger and 
depression.  No abnormalities in the veteran's presentation 
were identified.  The social worker concluded that the 
veteran remained socially and industrially dysfunctional.  

In an April 20, 1992, decision, the MROC denied entitlement 
to an increased rating for PTSD.  The rating board concluded 
that the veteran demonstrated considerable, but not severe, 
manifestations of PTSD.  The veteran was notified of this 
decision and of his appellate rights in June 1992.  In a 
statement dated in May 1992 but received in June 1992, the 
veteran wrote the author of the February 1992 Social and 
Industrial Survey report, and offered some corrections.

Analysis

I.  November 16, 1989, rating decision

The veteran, through his representative, has argued that the 
MROC's November 16, 1989, decision contained clear and 
unmistakable error in that it concluded that all benefits 
sought on appeal had been granted by that decision, thereby 
failing to adjudicate a claim for an increased rating for 
PTSD.  The veteran also argues that the November 1989 rating 
decision failed to adjudicate a pending claim for entitlement 
to a total rating based on unemployability due to service-
connected disabilities.  

With respect to whether a claim for a rating in excess of 50 
percent for PTSD was pending at the time of the November 16, 
1989, rating decision, as noted above, the statements of the 
veteran and his former representative at the time were 
conflicting with respect to whether, in addition to 
restoration of a 50 percent evaluation, the veteran was also 
seeking entitlement to a rating greater than 50 percent for 
PTSD.  Therefore, the RO's conclusion in November 1989 that 
the veteran was not seeking a rating in excess of 50 percent 
was not clearly and unmistakably erroneous.  Moreover, it 
appears to the Board that the M&ROC was correct in its 
conclusion that the veteran was satisfied with the 
restoration of a 50 percent evaluation since it was not until 
many years after the veteran was notified of the November 
1989 rating decision that he or his former representative 
suggested that he intended to pursue a claim for entitlement 
to a rating greater than 50 percent for PTSD.
 
With respect to the purported failure of the MROC in November 
1989 to adjudicate a claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, the Board notes that no formal claim for this 
benefit or statement by or on behalf of the veteran alleging 
that the veteran was unemployable due to service-connected 
disabilities was of record at the time of the November 1989 
rating decision.  

With respect to whether an informal claim for this benefit 
was then of record, the Board notes that the failure of an 
originating agency to adjudicate an informally raised claim 
for a total rating based on unemployability due to service-
connected disabilities, such claim being raised when an 
originating agency is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of 38 C.F.R. § 4.16(a) and where there is evidence 
of current service-connected unemployability, does not 
constitute a final disallowance of the claim. Rather, such an 
informally raised claim remains pending.  See Norris v. West, 
12 Vet. App. 413, 421-422 (1999).

With the restored evaluation of 50 percent for PTSD, the 
combined evaluation for the veteran's service-connected 
disabilities in November 1989 was 60 percent under 38 C.F.R. 
§ 4.25 (1989).  In addition, while the medical evidence on 
file arguably demonstrated that the veteran's PTSD caused 
significant difficulty with employability, none of the 
medical evidence before the rating board in November 1989 
indicated that he was unemployable due to service-connected 
disabilities.  Therefore, since the PTSD issue was resolved 
in the November 1989 rating decision, and since the veteran 
did not meet the minimum criteria of 38 C.F.R. § 4.16(a), 
which requires that where there are two or more service-
connected disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more, and as none of the medical evidence showed 
that the veteran was unemployable, the Board concludes that a 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities was not 
pending at the time of the November 16, 1989, rating 
decision.  Since a claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities was not pending at the time of the November 1989 
decision, the MROC's failure to address such a claim can not 
constitute clear and unmistakable error.  

The Board therefore concludes that the November 16, 1989, 
rating decision, which concluded that all benefits sought had 
been granted and which therefore did not adjudicate a claim 
for an increased rating for PTSD or for entitlement to a 
total rating based on unemployability due to service-
connected disabilities, was not clearly and unmistakably 
erroneous.


B.  April 20, 1992, rating decision

The veteran, again through his representative, has argued 
that the MROC's April 20, 1992, decision contained clear and 
unmistakable error in that it denied entitlement to a rating 
in excess of 50 percent for PTSD.  The veteran also argues 
that the April 1992 rating decision failed to adjudicate a 
pending claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities.  
However, the evidence before and considered by the MROC 
showed that the veteran, while he reported on his VA 
examination and Social and Industrial Survey in February 
1992, that he last worked in 1988, admitted that he 
nevertheless occasionally performed freelance photography.  
Moreover, while he reported several psychiatric complaints, 
was assigned a GAF score of 45, and was described by the 
February 1992 social worker as socially and industrially 
dysfunctional, mental status examination was largely 
consistent with his assigned evaluation for PTSD.  The rating 
board's decision that, based on the record before it, the 
veteran's PTSD was properly rated as 50 percent disabling was 
a proper exercise in rating judgment that cannot now be said 
to constitute the kind of clear and unmistakable error 
defined by Fugo because mere disagreement with how the MROC 
evaluated the evidence is inadequate to raise such a claim.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The Board notes that the veteran's representative has alleged 
that the record contains a physician's certificate dated 
February 18, 1992, which purportedly states that the veteran 
is totally and permanently disabled due to the symptoms of 
his PTSD.  He argues that the April 1992 rating decision 
should have considered this evidence.  The Board has 
carefully reviewed the claims files, but has found no such 
certificate or statement.  The representative has not 
provided a copy of the referenced certificate to VA.  There 
is therefore no basis to conclude that the MROC erred in 
failing to consider the referenced certificate.

The Board also notes that the veteran's representative has 
alleged that the April 20, 1992, rating decision failed to 
consider the veteran's February 1992 Social and Industrial 
Survey report.  The record reflects, however, that not only 
did the April 1992 rating decision consider the referenced 
survey, the rating decision quoted from the report.

With respect to the purported failure of the MROC in April 
1992 to adjudicate a claim for entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, the Board notes that no formal claim for this 
benefit or statement by or on behalf of the veteran alleging 
that the veteran was unemployable due to service-connected 
disabilities was of record at the time of the April 1992 
rating decision.  With respect to whether an informal claim 
for this benefit was then of record, the Board again notes 
that the failure of an originating agency to adjudicate an 
informally raised claim for a total rating based on 
unemployability due to service-connected disabilities, such 
claim being raised when an originating agency is considering 
a rating increase claim from a claimant whose schedular 
rating meets the minimum criteria of 38 C.F.R. § 4.16(a) and 
where there is evidence of current service-connected 
unemployability, does not constitute a final disallowance of 
the claim.  Rather, such an informally raised claim remains 
pending.  Norris, 12 Vet. App. at 422.

At the time of the April 20, 1992, rating decision, the 
combined evaluation for the veteran's service-connected 
disabilities remained 60 percent under 38 C.F.R. § 4.25 
(1992).  Moreover, the veteran admitted that he occasionally 
worked as a freelance photographer.  Therefore, since the 
veteran did not meet the minimum criteria of 38 C.F.R. 
§ 4.16(a) requiring a combined rating of 70 percent for the 
service-connected disabilities where the veteran is service-
connected for more than one such disability, and since the 
medical evidence before the rating board showed that while 
not employed on a steady basis the veteran nevertheless 
worked on an occasional basis, the Board concludes that a 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities was not 
pending at the time of the April 20, 1992, rating decision.  

The Board therefore concludes that the April 20, 1992, rating 
decision which denied entitlement to an increased rating for 
PTSD, and which did not address whether the veteran was 
entitled to a total rating based on unemployability due to 
service-connected disabilities, was not clearly and 
unmistakably erroneous.


ORDER

Clear and unmistakable error not having been found in a 
November 16, 1989, rating decision which restored a 50 
percent evaluation for the veteran's PTSD, and which 
concluded that this action represented a complete grant of 
benefits sought by the veteran, the benefit sought on appeal 
is denied.

Clear and unmistakable error not having been found in an 
April 20, 1992, rating decision which denied an increased 
rating for PTSD and which did not address the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities, the benefit sought on appeal 
is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

